BRYAN, District Judge,
reviewed the law analytically, and with great clearness, deciding substantially that the bankrupt, John W. Grady, could not be discharged of a portion óf his liabilities merely, but that, if at all, it must be of all of them, and that this could not be unless the firm debts were paid, or the firm assets administered in the bankrupt court; that as Grady’s petition had not been served on his copartners, it had become necessary and proper that the assignees should institute these proceedings to bring them in, in conformity to general orders No. 18; that the estate had to be administered according to. section 36 of the act, and that this could not be done otherwise in the present state of the case than by the proceedings now instituted by the assignees, who are, under the law, the agents of all the creditors; *905■that, if the respondents denied the insolvency ■of the firms, they 'were entitled to have that issue tried by a jury, but that it was wholly unnecessary to show any act of bankruptcy on the part of the respondents — the copart-nerships being respectively insolvent, and one member of each of them having asked the benefit of the bankrupt act, the question before the court became purely a legal one, and that the firms of Grady & Hawthorne, .and Grady, Hawthorne & Turbyfill, must, of necessity, be adjudged bankrupt.